DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 
2.	Applicants’ amendment filed on 06/02/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 21-40 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 21. Specifically, the prior art fails to disclose a method of assembling a cable assembly, the method comprising the steps of connecting a first electrical conductor of a cable to a first electrical conductor of a connector; terminating at least one optical fiber of the cable with a ferrule mounted to a plug portion of the connector; and rotating a coupler around a housing of the connector to secure the connector to the adapter, in combination with other recited limitations in the claim.  
Claims 22-26 depend from claim 21. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 27. Specifically, the prior art fails to disclose a connector comprising a housing with a first end adapted to receive at least one electrical conductor of a telecommunications cable and a second opposite end with a plug portion; a first electrical conductor mounted within the plug portion and adapted to terminate the at least one electrical conductor of the telecommunications cable; and a coupler rotatably mounted around the housing, in combination with other recited limitations in the claim.  
Claims 28-34 depend from claim 27. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 35. Specifically, the prior art fails to disclose an adapter comprising a ferrule sleeve within the first port, the ferrule sleeve being configured to receive a fiber optic ferrule of a connector; and at least one electrical contact within the first port, the at least one electrical contact being configured to electrically connect to an electrical conductor of the connector; wherein the coupling structure of the first port is configured to receive a coupler rotatably mounted around the connector to secure the connector to the adapter, in combination with other recited limitations in the claim.  
Claims 36-40 depend from claim 35. 
The Terminal Disclaimer, filed on 06/02/22, is effective to overcome the nonstatutory double patenting rejection.
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 21-40 are therefore allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883